DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending in this application.

Applicant is advised that should claims 5 or 8 be found allowable, claims 10 and 18, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

It is noted that limitations “wherein said launch vehicle and said launching system are adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects” of Claims 14-17 are not being interpreted under §112(f) as the structure of launch vehicle is claimed in claims from which Claims 14-17 respectively depend.  Further, as acknowledged by Applicant in at least Paragraphs 0003, 0016 and 0018, High Test Peroxide used with Kerosene is considered a low toxic propellant combination.  Thus the structure of the launch vehicle already claimed is sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beal (U.S. Patent No. 6,293,503), hereinafter Beal, in view of Taylor (Non-Patent Literature -GROUND TESTING WITH HIGH TEST PEROXIDE LESSONS LEARNED), hereinafter Taylor, and Webb (U.S. Patent No. 3,170,290), hereinafter Webb.

Regarding Independent Claim 1 and Claim 3, Beal discloses an expendable launch vehicle (Figures 1B-1C – Column 4, Lines 27-41) having at least one stage, 200 and 300, and comprising, in combination:
at least one pressure-fed liquid propellant rocket engine (Column 1, Lines 11-14, Column 4, Lines 27-41, Column 7, Lines 38-49 and Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas and therefore are pressure-fed) utilizing kerosene and hydrogen peroxide as fuel and oxidizer, respectively (Column 8, Lines 50-55 – the engines use kerosene and hydrogen peroxide as the fuel and oxidizer), wherein thrust is produced by the combustion of said propellants (Column 9, Lines 7-12 – the engine burns the propellants to provide thrust); and
at least one fuel tank, 260, and 360, wherein pressurized gasses pressurize said at least one fuel tank (Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas therefore the fuel tank is pressurized by pressurized gasses); 
at least one oxidizer tank, 250 and 350;
at least one fixed mounted engine ((CLAIM 3) Column 4, Lines 27-41 – the two stages each have an engine similar to that of Element 144); and
a cooler operatively connected to each at least one fixed mounted engine, said cooler consisting essentially of an ablative cooler (Column 7, Line 37- Column 8, Line 48 – the thrust/combustion chamber of the rocket engine uses ablative components/linings for ablative cooling);
wherein a controlled firing and/or throttling of said at least one fixed mounted engine is used to effect amount of thrust or direction of the launch vehicle (Column 7, Lines 37-49 – the firing of engines induce a thrust/propulsive force and thus effect the amount of thrust of the vehicle as well as the direction of travel due to being propelled in a particular direction along the thrust axis).
Beal does not disclose the hydrogen peroxide being High-Test Peroxide with a concentration greater than 75%; or a gas generator in fluid communication with the at least one oxidizer tank, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank.
However, Taylor teaches the use of High-Test Peroxide with a concentration greater than 75% for use with hydrocarbon fuels in rockets (Abstract, Page 1, Column 2, Paragraph 2 and Page 3, Column 1, Paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal by using High-Test Peroxide with a concentration greater than 75% as the oxidizer since it has been held that the selection of a known material (in the present case High-Test Peroxide with a concentration greater than 75%) based on its suitability for its intended use (providing an oxidizer used with hydrocarbon fuels/kerosene) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Beal in view of Taylor do not disclose a gas generator in fluid communication with the at least one oxidizer tank, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank.
However, Webb teaches a liquid rocket (Title – Figure 1) that uses a gas generator, 23, in fluid communication with at least one oxidizer tank, 10, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank (Column 2, Lines 3-50 – products from decomposition of hydrogen peroxide/H2O2 from the gas generator, 23, are used to pressurize the oxidizer tank, 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor by making the driving fluid provided by a gas generator in fluid communication with the at least one oxidizer tank, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank, as taught by Webb, because it has been held that a simple substitution of one known element (the system for providing a driving fluid of Beal in view of Taylor), for another (the system for providing a driving fluid utilizing a gas generator that decomposes H2O2 of Webb), to obtain predictable results of pressurizing the oxidizer tank to promote oxidizer flow to the engine (Webb – Column 2, Lines 3-50) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Regarding Claims 5 and 10, Beal in view of Taylor and Webb disclose the invention as claimed and discussed above. Beal in view of Taylor and Webb, as discussed so far, do not disclose at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust.
However, Webb teaches at least one impulse steering engine, 30, utilizing a discharge of products of H2O2 decomposition to create thrust (Column 1, Lines 27-31 and Column 3, Lines 23 -27 – the engines, 30, are used to change the attitude of the vehicle and thus effect steering of the vehicle; the engines, 30, utilize the products from the gas generator, 23, and thus decomposition products of H2O2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor and Webb by adding at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust, as taught by Webb, in order to affect the attitude of the rocket during flight (Webb – Column 1, Lines 27-31).

Regarding Claim 14, Beal in view of Taylor and Webb disclose the invention as claimed and discussed above. Beal further discloses a launch vehicle launching system (Figures 1A-1C – the three stages together form a launch vehicle launching system that is combined with the launch vehicle of Figures 1B and 1C), wherein said launch vehicle and said launching system are adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects (Column 8, Lines 50-55 – Per the discussion under §112(f) provided above the use of non-toxic propellant will satisfy the limitations of the claim; the launching system and launching vehicle utilize hydrogen peroxide and kerosene, which is recognized by the Applicant in at least Paragraphs 0003, 0016 and 0018, as a low-toxicity oxidizer and fuel combination, thus the system is adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects).

Regarding Independent Claim 4, Beal discloses an expendable launch vehicle (Figures 1A-1C – Column 4, Lines 27-41) having at least one stage, 200 and 300, and comprising, in combination:
at least one pressure-fed liquid propellant rocket engine (Column 1, Lines 11-14, Column 4, Lines 27-41, Column 7, Lines 38-49 and Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas and therefore are pressure-fed) utilizing kerosene and hydrogen peroxide as fuel and oxidizer, respectively (Column 8, Lines 50-55 – the engines use kerosene and hydrogen peroxide as the fuel and oxidizer); and
at least one fuel tank, 260, and 360, wherein pressurized gasses pressurize said at least one fuel tank (Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas therefore the fuel tank is pressurized by pressurized gasses); 
at least one oxidizer tank, 250 and 350;
at least one fixed mounted engine (Column 4, Lines 27-41 – the three stages each have an engine similar to that of Element 144) adapted to be ablatively cooled (Column 7, Line 37- Column 8, Line 48 – the thrust/combustion chamber of the rocket engine uses ablative components/linings for ablative cooling)
Beal does not disclose the hydrogen peroxide being High-Test Peroxide with a concentration greater than 75%; wherein products of H2O2 decomposition pressurize said at least one oxidizer tank to effect steering, attitude or direction of the launch vehicle; wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; and at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust.
However, Taylor teaches the use of High-Test Peroxide with a concentration greater than 75% for use with hydrocarbon fuels in rockets (Abstract, Page 1, Column 2, Paragraph 2 and Page 3, Column 1, Paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal by using High-Test Peroxide with a concentration greater than 75% as the oxidizer since it has been held that the selection of a known material (in the present case High-Test Peroxide with a concentration greater than 75%) based on its suitability for its intended use (providing an oxidizer used with hydrocarbon fuels/kerosene) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Beal in view of Taylor do not disclose wherein products of H2O2 decomposition pressurize said at least one oxidizer tank to effect steering, attitude or direction of the launch vehicle; wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; and at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust.
However, Webb teaches a liquid rocket (Title – Figure 1) that uses a gas generator, 23, in fluid communication with at least one oxidizer tank, 10, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank (Column 2, Lines 3-50 – products from decomposition of hydrogen peroxide/H2O2 from the gas generator, 23, are used to pressurize the oxidizer tank, 10) to effect steering, attitude or direction of the launch vehicle (Column 2, Lines 3-50 – pressurization of the oxidizer provides oxidizer to the engine to generate thrust of the vehicle as well as the direction of travel due to being propelled in a particular direction along the thrust axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor by making the driving fluid provided by a gas generator in fluid communication with the at least one oxidizer tank, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank, as taught by Webb, because it has been held that a simple substitution of one known element (the systems for providing a driving fluid of Beal in view of Taylor), for another (the system for providing a driving fluid utilizing a gas generator that decomposes H2O2 of Webb), to obtain predictable results of pressurizing the oxidizer tank to promote oxidizer flow to the engine (Webb – Column 2, Lines 3-50) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
Beal in view of Taylor and Webb, as discussed so far, do not disclose wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; and at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust.
However, Webb teaches at least one fix mounted engine,1, 29 and 30, wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle (Column 1, Lines 27-31 and Column 3, Lines 23 -27 – the engines, 30, are used to change the attitude of the vehicle and thus effect steering of the vehicle); and
at least one impulse steering engine (multiple engines, 30, are shown therefore one is the at least one impulse steering engine) utilizing a discharge of products of H2O2 decomposition to create thrust (Column 1, Lines 27-31 and Column 3, Lines 23 -27 – the engines, 30, are used to change the attitude of the vehicle and thus effect steering of the vehicle; the engines, 30, utilize the products from the gas generator, 23, and thus decomposition products of H2O2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor and Webb by adding at two steering engines to the fix mounted engines with one being an impulse steering engine thereby making a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; and at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust, as taught by Webb, in order to affect the attitude of the rocket during flight (Webb – Column 1, Lines 27-31).

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Taylor and Webb as applied to claim 1 above, and further in view of Mueller (U.S. Patent No. 5,927,653), hereinafter Mueller.

Regarding Claim 6, Beal in view of Taylor and Webb disclose the invention as claimed and discussed above. Beal further discloses a fuselage, 110, 210 and 310.
Beal in view of Taylor and Webb do not disclose the fuselage made from a composite material.
However, Mueller teaches a launch vehicle (Title) with a fuselage, 46, that is made from a composite material (Column 6, Lines 54-58 – the body/fuselage, 46, is a composite material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor and Webb by making the fuselage made of a composite material, as taught by Mueller, since it has been held that the selection of a known material (in the present case a composite material) based on its suitability for its intended use (providing a material for a fuselage for a launch vehicle) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 7, Beal in view of Taylor, Webb and Mueller disclose the invention as claimed and discussed above. Beal further discloses at least one fuel tank and at least one oxidizer tank are integrated into walls of the fuselage (Figure 1B – the fuel tank and oxidizer tank for the first and second stages are shown to be integrated in the walls of the fuselage).

Claim(s) 2, 8-9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Taylor, Webb and Chan (U.S. Pre-grant Publication 2006/0166612), hereinafter Chan.

Regarding Independent Claim 2, Beal discloses an expendable launch vehicle (Figures 1A-1C – Column 4, Lines 27-41) having at least one stage, 200 and 300, and comprising, in combination:
at least one pressure-fed liquid propellant rocket engine (Column 1, Lines 11-14, Column 4, Lines 27-41, Column 7, Lines 38-49 and Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas and therefore are pressure-fed) utilizing kerosene and hydrogen peroxide as fuel and oxidizer, respectively (Column 8, Lines 50-55 – the engines use kerosene and hydrogen peroxide as the fuel and oxidizer); and
at least one fuel tank, 260, and 360, wherein pressurized gasses pressurize said at least one fuel tank (Column 8, Line 65 – Column 9, Line 7 – the propellants are fed to the engines by the pressure applied in the tanks by the driving gas therefore the fuel tank is pressurized by pressurized gasses); 
at least one oxidizer tank, 250 and 350;
at least one fixed mounted engine (Column 4, Lines 27-41 – the three stages each have an engine similar to that of Element 144) adapted to be ablatively cooled (Column 7, Line 37- Column 8, Line 48 – the thrust/combustion chamber of the rocket engine uses ablative components/linings for ablative cooling);
wherein said at least one fixed mounted engine further comprises an ablatively cooled combustion chamber system (Column 7, Line 37- Column 8, Line 48 – the thrust/combustion chamber of the rocket engine uses ablative components/linings for ablative cooling).
Beal does not disclose the hydrogen peroxide being High-Test Peroxide with a concentration greater than 75%; wherein products of H2O2 decomposition pressurize said at least one oxidizer tank; wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; the combustion chamber system capable of maintaining pressure up to 20 MPa.
However, Taylor teaches the use of High-Test Peroxide with a concentration greater than 75% for use with hydrocarbon fuels in rockets (Abstract, Page 1, Column 2, Paragraph 2 and Page 3, Column 1, Paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal by using High-Test Peroxide with a concentration greater than 75% as the oxidizer since it has been held that the selection of a known material (in the present case High-Test Peroxide with a concentration greater than 75%) based on its suitability for its intended use (providing an oxidizer used with hydrocarbon fuels/kerosene) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Beal in view of Taylor do not disclose wherein products of H2O2 decomposition pressurize said at least one oxidizer tank; wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; the combustion chamber system capable of maintaining pressure up to 20 MPa.
However, Webb teaches a liquid rocket (Title – Figure 1) that uses a gas generator, 23, in fluid communication with at least one oxidizer tank, 10, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank (Column 2, Lines 3-50 – products from decomposition of hydrogen peroxide/H2O2 from the gas generator, 23, are used to pressurize the oxidizer tank, 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor by making the driving fluid provided by a gas generator in fluid communication with the at least one oxidizer tank, wherein products of H2O2 decomposition pressurize said at least one oxidizer tank, as taught by Webb, because it has been held that a simple substitution of one known element (the systems for providing a driving fluid of Beal in view of Taylor), for another (the system for providing a driving fluid utilizing a gas generator that decomposes H2O2 of Webb), to obtain predictable results of pressurizing the oxidizer tank to promote oxidizer flow to the engine (Webb – Column 2, Lines 3-50) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
Beal in view of Taylor and Webb, as discussed so far, do not disclose wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle; the combustion chamber system capable of maintaining pressure up to 20 MPa.
However, Webb teaches at least one fix mounted engine,1, 29 and 30, wherein a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle (Column 1, Lines 27-31 and Column 3, Lines 23 -27 – the engines, 30, are used to change the attitude of the vehicle and thus effect steering of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor and Webb by adding at least one impulse steering engine to the fix mounted engines making a controlled firing and/or throttling of said at least one fixed mounted engines is used to effect steering of the launch vehicle, as taught by Webb, in order to affect the attitude of the rocket during flight (Webb – Column 1, Lines 27-31).
Beal in view of Taylor and Webb do not disclose the combustion chamber system capable of maintaining pressure up to 20 MPa.
However, Chan teaches that increasing the pressure within the combustion chamber increases the thrust level and in turn the propulsion rate of the vehicle (Paragraph 0007).
Therefore the pressure a combustion chamber can maintain is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the achieved level of thrust and thus propulsion rate of the vehicle.  
Therefore since the general conditions of the claim, i.e. that the combustion chamber maintains a level of pressure, were disclosed in the prior art by Beal in view of Taylor and Webb, it is not inventive to discover the optimum pressure maintained by the combustion chamber system by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combustion chamber system of Beal in view of Taylor and Webb to maintain a pressure up to 20 MPa in order provide a desired level of thrust and therefore a level of propulsion for the vehicle.

Regarding Claims 8 and 18, Beal in view of Taylor, Webb and Chan disclose the invention as claimed and discussed above. Beal further discloses a plurality of fixed mounted engine (Column 4, Lines 27-41 – the three stages each have an engine similar to that of Element 144) adapted to be ablatively cooled (Column 7, Line 37- Column 8, Line 48 – the thrust/combustion chamber of the rocket engine uses ablative components/linings for ablative cooling). 
Further the combination of Beal in view of Taylor, Webb and Chan would result in wherein a controlled firing and/or throttling of one or more of said engines is used to effect steering of the launch vehicle from the teachings provided by Webb. Thus the limitations of Claim 8 are disclosed by the combination of Beal in view of Taylor, Webb and Chan.

Regarding Claim 9, Beal in view of Taylor, Webb and Chan disclose the invention as claimed and discussed above. Beal in view of Taylor, Webb and Chan, as discussed so far, do not disclose at least one impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust.
However, Webb teaches at least one impulse steering engine, 30, utilizing a discharge of products of H2O2 decomposition to create thrust (Column 1, Lines 27-31 and Column 3, Lines 23 -27 – the engines, 30, are used to change the attitude of the vehicle and thus effect steering of the vehicle; the engines, 30, utilize the products from the gas generator, 23, and thus decomposition products of H2O2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor, Webb and Chan by making one of the fixed mounted engines used for steering an impulse steering engine utilizing a discharge of products of H2O2 decomposition to create thrust, as taught by Webb, for the same reasons as discussed above for Claim 2.

Regarding Claims 15 and 16, Beal in view of Taylor, Webb and Chan disclose the invention as claimed and discussed above. Beal further discloses a launch vehicle launching system (Figures 1A-1C – the three stages together form a launch vehicle launching system that is combined with the launch vehicle of Figures 1B and 1C), wherein said launch vehicle and said launching system are adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects (Column 8, Lines 50-55 – Per the discussion under §112(f) provided above the use of non-toxic propellant will satisfy the limitations of the claim; the launching system and launching vehicle utilize hydrogen peroxide and kerosene, which is recognized by the Applicant in at least Paragraphs 0003, 0016 and 0018, as a low-toxicity oxidizer and fuel combination, thus the system is adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects).


Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Taylor, Webb and Chan as applied to claim 2 above, and further in view of Mueller.

Regarding Claim 11, Beal in view of Taylor, Webb and Chan disclose the invention as claimed and discussed above. Beal further discloses a fuselage, 110, 210 and 310.
Beal in view of Taylor, Webb and Chan do not disclose the fuselage made from a composite material.
However, Mueller teaches a launch vehicle (Title) with a fuselage, 46, that is made from a composite material (Column 6, Lines 54-58 – the body/fuselage, 46, is a composite material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor, Webb and Chan by making the fuselage made of a composite material, as taught by Mueller, since it has been held that the selection of a known material (in the present case a composite material) based on its suitability for its intended use (providing a material for a fuselage for a launch vehicle) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 12, Beal in view of Taylor, Webb, Chan and Mueller disclose the invention as claimed and discussed above. Beal further discloses at least one fuel tank and at least one oxidizer tank are integrated into walls of the fuselage (Figure 1B – the fuel tank and oxidizer tank for the first and second stages are shown to be integrated in the walls of the fuselage).

Claim(s) 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Taylor, Webb and Chan as applied to claim 2 above, and further in view of Bahn (U.S. Pre-grant Publication 2013/0043352), hereinafter Bahn.

Regarding Claim 13, Beal in view of Taylor, Webb and Chan disclose the invention as claimed and discussed above. Beal further discloses at least a second stage, 300, coordinating with a first stage, 100, said second stage including:
an apex terminus, 319.
Further the combination of  Beal in view of Taylor, Webb and Chan, as discussed above would result in the second stage having a second stage pressurization system including at least one pressurized tank utilizing decomposition of high-test peroxide; and at least one fixed mounted second engine comprising an ablatively cooled combustion chamber capable of maintaining pressure up to 20 MPa.
Beal in view of Taylor, Webb and Chan do not disclose the apex terminus housing at least one instrument and at least one sensor providing measurement and control of a trajectory, an orientation, and a speed of the launch vehicle.
However, Bahn teaches an apex terminus, 122, housing at least one instrument, 140, and at least one sensor (Paragraphs 0067 -0070 – the instrument unit, 140, and GNC unit, 150, use measurements and thus utilize sensors that provide measurements) providing measurement and control of a trajectory, an orientation, and a speed of the launch vehicle (Paragraphs 0067 -0070 – the instrument unit, 140, and GNC unit, 150, use measurements and provide control signals regarding angle of attack/orientation, trajectory/navigation and guidance, and velocity of the launch vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beal in view of Taylor, Webb and Chan, by including an instrument unit and GNC unit in the apex terminus, as taught by Bahn, resulting in the apex terminus housing at least one instrument and at least one sensor providing measurement and control of a trajectory, an orientation, and a speed of the launch vehicle in order to provide accurate control of the flight of the launch vehicle.

Regarding Claims 17, Beal in view of Taylor, Webb, Chan and Bahn disclose the invention as claimed and discussed above. Beal further discloses a launch vehicle launching system (Figures 1A-1C – the three stages together form a launch vehicle launching system that is combined with the launch vehicle of Figures 1B and 1C), wherein said launch vehicle and said launching system are adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects (Column 8, Lines 50-55 – Per the discussion under §112(f) provided above the use of non-toxic propellant will satisfy the limitations of the claim; the launching system and launching vehicle utilize hydrogen peroxide and kerosene, which is recognized by the Applicant in at least Paragraphs 0003, 0016 and 0018, as a low-toxicity oxidizer and fuel combination, thus the system is adapted to utilize low toxicity materials and employ low toxicity processes having reduced toxicity in the operation, byproducts and effects).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741